Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 1 of 30 PageID #: 139




    Attachment                                                      I
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 2 of 30 PageID #: 140




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

  TI I II'I'TIANSPAIiIINCY PROJII(]T..               )
                                                     )
                  Plaintift,                         )
                                                     )
                                                     )
                                                     )      Case No. 4:2(l-cv -467
  U.S. I)EPARTMENT OF JUSTICE                        )
  and the NATIONAL SECURITY                          )
  ACENCY,                                            )
                                                     )
                  De{'endants                        )
                                                     )

                                          Declaration of Drew Lavine

          I, Drew Lavine, declare the following to be true and correct:

          l.      I am a Trial Attomey with the Freedom of Information Act ("FOIA")/Privacy Act

  ("PA") Unit in the Office of Enforcement Operations in the Criminal Division of the United

  States Depadment of Justice        C'DOJ'). I have held this position since June 22, 2020. ln my

  official capacity, I serve   as   Agency Counsel for the Criminal Division. I provide litigation

  support and assistance to Assistant United States Attorneys and Civil Division Trial Attomeys

  who represent the Criminal Division in lawsuits filed under the FOIA and/or the PA stemming

  from requests for Criminal Division Records.

          2.      The FOIA,?A Unit is responsible for processing FOIA requests that seek records

  from within the Criminal Division. The FOIA/PA Unit determines whether the Criminal

  Division maintains records responsive to FOIA/PA requests, and if so, whether they can be

  released in accordance with the       FOIA. In processing   such requests, the FOIA/PA Unit consults

  with personnel in the Criminal Division sections where potentially responsive records may be
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 3 of 30 PageID #: 141




  maintained and, when appropriate, with other components within the DOJ, as well as with other

  Executive Branch agencies.

         3.      Due to the nature of my official duties, I am familiar with the procedures followed

  by the Criminal Division in responding to requests for information from its files pursuant to the

  provisions of the FOIA, 5 U.S.C. $ 552, and the PA, 5 U.S.C. $ 552a. Specifically, I am familiar

  with the FOIA requests submitted by the Plaintiff to the Criminal Division, at issue in this

  litigation, and the Criminal Division's response to those requests.

         4.      I make the statements herein on the basis ofpersonal knowledge,       as   well as on

  information provided to me by others within the Criminal Division with knowledge of the FOIA

  requests at issue in this case and on information acquired by me in the course of performing my

  official duties in the FOIA./PA Unit.

                                        Plaintiffl s FOIA Reouests

                                     October 26, 2018 FOIA Request

         5.      By email dated October 26, 201 8. Plaintiff submitted a FOIA request to the

  Criminal Division of the United States Department of Justice for records related to five named

  third parties that were the subject ofa U.S. House of Representatives investigation. (A copy of

  Plaintiffs first FOIA request is attached hereto   as Exhibit   a).

         6.      By email and letter dated November 9, 2018. the FOIAiPA Unit assigned request

  number CRM-300684967 to Plaintifls first request. In the same letter, the Criminal Division

  advised Plaintiffthat his request was misdirected because it sought records maintained by the

  Executive Office of the United States Attomeys (EOUSA). Plaintiff s FOIA request does not

  seek records relating to the   Criminal Division of the Department of Justice. Instead, his request is

  for records which pertain to EOUSA. The FOIA/PA Unit notified Plaintiff that the Criminal
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 4 of 30 PageID #: 142




  Division routed the request to EOUSA and administratively closed the request file within the

  FOIA/PA Unit. (Copies of the FOIA/PA Unit's email and response letter are attached hereto                     as


  Exhibits B and C).

          7.       ln addition, Plaintiff was advised in the letter that if he was not satisfied with the

  response to his request, he had ninety (90) days from the date       ofthe response to file     an


  administrative appeal with the Office of [nformation Policy (OIP). (See Exhibit C.)

          8.       On November 9, 2018, the Criminal Division routed          Plaintiff s request to

  EOUSA. (Copies of the FOIA/PA Unit's email and response letter are attached hereto as

  Exhibits D and E).

                                      June 11,2020 FOIA Request

          9.       By email dated June 1'1,2020, Plaintiff submitted a FOIA request to the Criminal

  Division ofthe United States Department ofJustice seeking records disclosed by the FBI in

  another FOIA litigation, Judicial Wotch, Inc. v. U.S. Departmenl         o;f Juslice, Case   No. I : I 8-cv-

  02563. (A copy of Plaintifls second request is attached hereto as Exhibit F). The request at

  issue in the../zdrcial Watch, Inc. FOIA litigation identified by Plaintiff pertains to the named

  third parties identified in Plaintiffs first request.

          10.      The FOIA/PA Unit assigned request number CRM-301229808 to                   Plaintifls

  second request.

          II   .   On August 9,2020, the FOIA Unit conducted searches of its electronic                filing

  system and shared drive to locate any records potentially responsive to        Plaintifls request.        Those

  searches did not identify any records responsive        to Plaintiffs second request.
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 5 of 30 PageID #: 143




         12.     By email and letter dated August 25, 2020, the FOIA/PA Unit advised Plaintiff

  that the Crirninal Division did not possess records responsive to his second request. (Copies          of

  the FOIA/PA Unit's email and response letter are attached hereto as Exhibits G and H).

         13.     In addition, Plaintiffwas advised in the letter that   if   he was not satisfied   with the

  response to his request, he had ninety (90) days from the date   ofthe response to file     an


  administrative appeal with the Office ollnformation Policy (OIP). (See Exhibit H.)

         14.     On June 12,2020, Plaintifffiled the complaint, in the instant case. On July 20,

  2020, Plaintiff filed an amended complaint.

                           Failure to Exhaust Administrative Remedies

         15.     DOJ regulations, codified at 28 C.F.R. Part 16, permit FOLA requesters to

  administratively appeal agency responses within 90 days ofreceipt of the agency's response. In

  both of its responses to Plaintiff s request, the FOIA/PA Unitadvised Plaintiff of his

  administrative appeal rights and provided instructions for submitting an administrative appeal.

  The Plaintiff did not administratively appeal the FOtAiPA Unit's response to either request.

     I declare under penalty ofperjury that the foregoing is true and correct.




                                                                             Dt^s,1,y   /-aruia
                                                                             Drew Lavine




  Executed this day of January 7 .2021
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 6 of 30 PageID #: 144




              Exhibit A
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 7 of 30 PageID #: 145




   From:           Tv Clevenoer
   To:             I4RUFOIA Reouests
   Cc:             NSD Public fNsD); CRIY FOIA (CRM); FOIPAOUESTIONS
   Subject:        FOIA request
   Date:           Friday, october 26, 2018 3:24:39   PI.4

   Attachmentsi    2018.10.26 Imran Awan FOIA.odf


   Plcase confirm receipt. I      will also submit via       the electror.ric portal.
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 8 of 30 PageID #: 146


                                   Txe TnnxspARENcY Pno.lecr
                                                  P.O. Rox 20753
                                            Brooklyn, New York I 1202
                                                  (979) 985-5289



    October 26. 20 I 8


    Oflce of the Attorney  General                       Office of Legislative A flairs
    lJ.S. Department of Justice                          U.S. Department of Justice
    950 Pennsylvania Avenue, N.W.                        950 Pcnnsylvarria A venue. \.\\'
    Washington, DC 20530-000 I                           Washington, DC 20530-000 I

    National Security Division                           Executive Of'fice for U.S. Attorneys
    U.S. Departrnent of Justice                          U.S. Department of Justice
    950 Pennsylvania Avenue, N.W.                        950 Pennsylvan ia Avenue, N.W.
    Washington, DC 20530-0001                            Washington. DC 20530-000 I

    Criminal Division                                    Federal Bureau of Investigation
    U.S. Department of Justice                           935 Pcnnsylvania Avenue, NW
    950 Pennsylvania Avenue, N.W.                        Washington, D.C. 20535-000 I
    Washington. DC 205 30-0001

    Via electron ic subrr    iss   ion

    To Whorr lt May Conceln:

              ln                           for the U.S. House of Representatives began
                   201 7, the inspector general
    investigating lmran Awan. Abid Awan,.lamal Awan, Hina Alvi, and Rao Abbas
    regarding mishandling ofcomputer systems and electronic equiment. See, e.g., Jenna
    Liflrits, "The IT guy and Wasserman Schultz-" June 15, 2018. The Weekly Standard,
    httos ://rvww.weeklvstandard.com/ienna-l iflri ts/the-strange-case-of--debbie-u,asserrran-
    schulzs-it-guy. On behalfofThe Transparency Pro.lect, and as permitted by the Freedom
    of Information Act. I request the following information fiom the respective entities to
    whom this letter is addressed:

         l.   Documents, files, records, and communications (regardless ofelectronic, paper or
              other format) referencing lmran Awan.

        2. Docurrents, files, records, and communications               (regardless ofelectronic, paper or
              other format) referencing Abid Ar.van.

        3.    Documents, files, records, and communications (regardless ofelectronic. paper or
              other format) referencing Jamal Awan.

        4.    Documents, files, records, and communications (regardless ofelectronic, paper or
              other fbrmat) referencing Hina Alvi.
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 9 of 30 PageID #: 147




         5. Documents. files, records, and communications (regardless ofelectronic. paper or
            other format) referencing Rao Abbas.

         6. From the National Security Division only, I request documents, files, records, and
            communications (regardless ofelectronic, paper or other format) referencing Seth
            Conrad Rich or "Seth Rich." who is deceased.

     Each of the numbered items above should be considered a separate request.

            The Transparency Project is a nonprotit Texas corporation and intends to use all
    ofthe infonnation requested above to educate the public about govemment misconduct,
    therefore I request a waiver ofany fces. If charges u,ill apply, please let me know the
    approximate amount ofsuch charges in advance. I can be reached by email at
    tyclevenger@yahoo.com if you need additional information.

            Sincerely.




            Ty Clevenger
            Executive Director
            T   he Transparency Project
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 10 of 30 PageID #: 148




               Exhibit B
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 11 of 30 PageID #: 149




   From:            CRT4 FOIA TCRFI)
   To:              "tvclevenoer@vahoo,com"
   subject:         FOIA/PA Response CRM-300684967 Clevenger, Ty
   Date:            Friday, November 9, 2018 11:52:00 AIY
   Attachments:     300684967 Clevenoer Tv (Final Resoonse Letter).odf


   Dear Mr. Clevenger:

          Please see the attached, which is this Office's response to your request. Ifyou have any
   questions, please contact the FOIA/PA Unit at 202-616-0307 lor further assistance.

   Thank you,

   FOIA/PA Unit
   Criminal Division
   U,S. Depaftment of Justice
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 12 of 30 PageID #: 150




               Exhibit C
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 13 of 30 PageID #: 151


                                                                            U,S. Department of Justice

                                                                            Criminal Division



  Ofl ce of Enfo   r ce n   e   n t Op e ra t i o n s                       Washington,   D.(.   20530



  VIA Electronic Mail                                                       November 9. 201         8


  Mr. Ty Clevenger
  'fhe Transparcncy l'roject
  Post Olfice Box 20753                                                    Request No. CRM-300684967
  Brooklyn. NY I I202                                                       Subject: hnran Awan. Abid Awan, Jamal
  tvcleveng er@r'ahoo.com                                                       Awan. Hina Alvi and Rao Abbas

  Dear Mr. Clevenger:

          The Criminal Division acknowledges receipt of your Freedom of Information Act request
  dated October 26, 201 8. Your request was received in this OfIce on October 26, 20 | 8. In that
  request, you asked fbr access to records conceming the above-mentioned subject. Your request
  has been assigned file number CRM-300684967. You should refer to this number in any future
  correspondence with this Office.

          As this information may be maintained by a United States Attorney's Office. this Office
  determined that your request was misdirected to the Criminal Division. The Executive Olfice for
  United States Attorneys (EOUSA) is the U.S. Department olJustice component responsible for
  responding to I"reedom of Inlormation Act and Privacy Act requests for information maintained
  by U.S. Attorneys' Offices. Hence, your request has been routed to EOUSA for processing and a
  direct response to you. You should contact EOUSA directly at the following address if you have
  any questions about the status ofyour routed request.

                                               FOIA,/Privacy Staff
                                               Executive Office for United States Attorneys
                                               U.S. Department of Justice
                                               Suite 5.400
                                               3CON Building
                                               175 N Street, NE
                                               Washington, DC 20530

         As there is no further action for this Office to take on your request, your request file is
  being administratively closed in this Office.

          As to your request for a fee waiver, your request is moot                         as there are no fees associated
  with this request.

         For your information, Congress excluded three discrete categories of law enforcement
  and national security records from the requirements of the FOtA. See 5 U.S.C. $ 552(c).'l'his
  response is limited to those records that are subject to the requirements ofthe FOIA. This is a
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 14 of 30 PageID #: 152


                                                    2


  standard notification that is given to all requesters and should not be taken as an indication that
  excluded records do, or do not. exist.

         You may contact our FOIA Public Liaison at the (202) 616-0307 lbr any further
  assistance and to discuss any aspect of your request. Additionally, you may contact the Otllce of
  Government Information Services (OGIS) at thc National Archives and Records Administration
  to inquire about the FOIA mediation services they offer. The contact information for OGIS is as
  follows: Ofllce of Government Information Services, National Archives and Records
  Administration, Room 2510. 8601 Adelphi Road, College Park. Maryland 70740-6001. e-mailat
  ogis(rinara.qov; telephone a|202-741-5770; toll free at 1-877-684-6448; or f'acsirnile at202-741-
  57 69.


         lf  you are not satisfied with my response to this request, you may administratively appeal
  by writing to the Director, Office of Infbrmation Policy (OlP). United States Department of
  Justice. Suite I1050, 1425 New York Avenue, NW, Washington, DC 20530-0001, or you may
  submit an appeal through OIP's FOlAonline portal by creating an account on the following web
  site: httns://foiaonline.resulations. gov/foia/action/public/lrorne. Your appeal must be postmarked
  or electronically transmitted within 90 days ofthe date ofmy response to your request. lf you
  submit your appeal by mail, both the letter and the envelope should be clearly marked "Freedom
  of Information Act Appeal."

                                                        Sincerely,

                                                         n^*r^k*a.-t/.,', -
                                                        Amanda Marchand Jones
                                                        Chiel
                                                        FOIA/PA Unit
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 15 of 30 PageID #: 153




               Exhibit I)
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 16 of 30 PageID #: 154




   From:              CRM FOIA {CRM)
   To:                UsAEo'FoIA Reoue$s f UsA)
   Subject:           FOUy'PA l..lisdirected Request CRlvl-300584967 Clevenger, Ty
   Date:              Friday, November 9, 2018 11:55:00 Af4
   Attachments:       300684967 Clevenser Tv fFinal Resoonse Letter).pdf
                      2018 Oct 26 Clevenoer Tv.odf




           Pursuanl to the OPEN Government Act of2007, this request is being routed to your Office
   for processing and a direct response to the requester. The requester has been advised ofthe routing
   olthis request.   Please contact the      FOIA,PA tJnit at 202-616-0307 if you have any questions.

   Thank you,

   FOIA/l'A Unit
   Criminal Division
   U.S. Depafimcnt of Justice
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 17 of 30 PageID #: 155




               E,xhibit E
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 18 of 30 PageID #: 156


                             Txr      TnanspARENcY Pno.lecr
                                             P.O. Box 20753
                                        Brooklyn. New Yo.k I 1202
                                             (979) 985-5289



     October 26. 20   I8




     Olfice of the Attomey General                  Office of Legislative Affairs
     U.S. Department of Justice                     U.S. Department of Justice
     950 Pennsylvania Avenue, N.W.                  950 Pennsylvania Avenue, N.W.
     Washington, DC 20530-000     I                 Washington, DC 205 30-0001

     National Security Division                     Executive Office for U.S. Attorneys
     U.S. Department of Justice                     U.S. Department of Justice
     950 Pennsylvania Avenue, N.W                   950 Pennsylvania Avenue, N.W.
     Washington, DC 20530-000 I                     Washington, DC 20530-000 I

     Criminal Division                              Federal Bureau of Investigation
     U.S. Deparrment of Justice                     935 Pennsylvania Avenue, NW
     950 Pennsylvania Avenue. N.W.                  Washington, D.C. 20535-000 I
     Washington, DC 20530-000 I

     Via electronic subrnission

     To Whom It May Concern:

              ln 201 7, the inspector general for the U.S. House of Representatives began
     investigating lmran Awan, Abid Awan, Jamal Awan, Hina Alvi. and Rao Abbas
     regarding rnishandling ofcomputer systems and electronic equiment. See, e.g., Jenna
     Lifhits, "The IT guy and Wasserman Schultz," June 15, 2018, The l{eekly Stondard,
     hrr                                          ifhits/                                 lt-
     schulzs-it-gu),. On behalf of The Transparency Project, and as permitted by the Freedom
     of Infbrmation Acq I request the following information from the respective entities to
     whom this letter is addressed:

         l.   Documents, files, records, and communications (regardless ofelectronic, paper or
              other format) referencing lmran Awan.

         2.   Documents, files, records, and communications (regardless ofelectronic. paper or
              other format) referencing Abid Awan.

         3.   Documents, files, records, and communications (regardless ofelectronic, paper or
              other format) referencing Jamal Awan.

         4.   Documents, files, records, and communications (regardless ofelectronic, paper or
              other format) referencing Hina Alvi.
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 19 of 30 PageID #: 157




         5. Documents, files, records, and communications (regardless ofelectronic, paper or
            other format) rei'erencing Rao Abbas.

         6. From the National Security Division only, I request docunrents, files, records, and
            communications (regardless ofelectronic, paper or other format) ref-erencing Seth
            Conrad Rich or "Seth Rich," who is deceased.

     Each of the nurnbered items above should be considered a separate request

            The Transparency Project is a nonprolit Texas corporation and intends to use all
     ofthe information requested above to educate the public about government misconduct.
     therefbre I request a waiver of any fees. lf charges will apply, please let me know tle
     approximate amount of such charges in advance. I can be reached by email at
     tyclevenger@Jyahoo.com if you need additional information.

            Sincerely,




            Ty Clevenger
            Executive Director
            The Transparency Project
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 20 of 30 PageID #: 158


                                                            U.S. Department of Justice

                                                            Criminal Division



  OJlce oj l)tlitcenent (,)!tations                         Il/ashingkrl, !).C. 205 30



  VIA Iilectronic Mail                                      November 9. 201         8


  Mr. Ty Clevenger
  The Transparency Project
  Post Office Box 20753                                     Request No. CRM-300684967
  Brooklyn, NY I 1202                                       Subject: Imran Awan, Abid Awan, Jamal
  tyclevengerl@valroo.com                                       Awan, Hina Alvi and Rao Abbas

  Dear   Mr. Clevenger:

          'f he Criminal Division acknowledges receipt of your Freedom of Information Act request
  dated October 26, 201 8. Your request was received in this Office on October 26. 201 8. In that
  request, you asked for access to records concerning the above-mentioned subject. Your request
  has been assigned file number CRM-300684967. You should refer to this number in any future
  conespondence with th is Office.

          As this inlormation may be maintained by a United States Attorney's Olfice, this Office
  determined that your request was misdirected to the Criminal Division. The Executive Office for
  United States Altorneys (EOtJSA) is the U.S. Department ofJustice component responsible for
  responding to Freedom of Information Act and Privacy Act requests for infonnation maintained
  by U.S. Attorneys' Offices. Hence, your request has been routed to EOUSA for processing and a
  direct response to you. You should contact EOUSA directly at the following address if you have
  any questions about the status of your routed request.

                               FOtA/Privacy Staff
                               Executive Office for United States Attorneys
                               U.S. Department of Justice
                               Suite 5.400
                               3CON Building
                               175 N Street, NE
                               Washington, DC 20530

         As there is no further action for this Office to take on your request, your request file is
  being administratively closed in this Office.

           As to your request for a fee waiver, your request is moot as there are no fees associated
  with this request.

         For your information. Congress excluded three discrete categories of law enforcement
  and national security records from the requirements of the FOiA. See 5 U.S.C. s\ 552(c). This
  response is Iimited to those records that are subject to the requirements ofthe FOIA. This is a
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 21 of 30 PageID #: 159


                                                    2


  standard notification that is given to all requesters and should not be taken as an indication that
  excluded records do. or do not. exist.

            You may contacl our FOIA Public l,iaison at the (202) 616-0307 for any further
  assistance and to discuss any aspect ofyour request. Additionally, you may contact the Office of
  Government Information Services (OGIS) at the National Archives and Records Administration
  to inquire about the FOIA mediation scrvices they oflfer. The contact infortnation lor OGIS is as
  lollows: Office of Government Inlormation Services. National Archives and Records
  Administration, Room 2510. 8601 Adelphi Road, College Park, Maryland 207 40-6001, e-mail at
  o{risari;nara.g.v, telephone at202-741-5770; toll free at 1-877 -684-6448; or facsimile at202-741-
  5769.

         llyou     are not satisfied with my response to this request, you may administratively appeal
  by writing to the Director, Office of Inforrnation Policy (OlP). tJnited States Department of
  Justice. Su ite I I 050, 1425 New York Avenue, NW, Washington, DC 20530-0001 . or you may
  submit an appeal thror.rgh OIP's FOIAonline poftal by creating an account on the following web
  site: httos://foiaonline.r'egu lations.gov/fb ialaction/public/home. Your appeal must be postrnarked
  or electronically transmitted within 90 days ofthe date of my response to your request. lfyou
  submit your appeal by mail, both the letter and the envelope should be clearly marked "Freedom
  of lnformation Act Appeal."

                                                        Sincerely,

                                                         L,",-,^ /tt*,t ^-t
                                                                            /,,,,.-
                                                        Amanda Marchand .lones
                                                        Chief
                                                        FOIA/PA Unit
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 22 of 30 PageID #: 160




                Exhibit F
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 23 of 30 PageID #: 161




    Frcm:          Tv Clevenoer
    To:            CR[4 FOIA rCRM); L{RUFOIA Reouests
    Subjectr       FOIA request
    Date:          Thursday, June 11, 2020 4:17:22   Pt4
    Aftachments:   2020.06.11 Follow-up FOIA-pdf


   Please see attachment.
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 24 of 30 PageID #: 162


                                 Tne TnaNSPARENGY PROJECT
                                                 P.O. Box 20753
                                            Brooklyn, New York I I202
                                                 (979) 98s-s289



     .lune I     l. 2020


     Office ofthe Attorney General                      Office of Legislative Affairs
     U.S. Department of Justice                         U.S. Department of Justice
     950 Pennsylvania Avenue, N.W.                      950 Pennsylvania Avenue, N.W
     Washington, DC 20530-000 I                         Washington, DC 20530-000 I

     National Security Division                         Executive Office for U.S. Attorneys
     U.S. Depaftment of Justice                         U.S. Depanment of Justice
     950 Pennsylvania Avenue, N.W.                      950 Pennsylvania Avenue, N.W.
     Washington, DC 20510-0001                          Washington, DC 20530-000 |

     Criminal Division                                  Federal Bureau of Investigation
     U.S. Department of Justice                         935 Pennsylvania Avenue, NW
     950 Pennsylvania Avenue, N.W                       Washington, D.C. 20535-000 I
     Washington, DC 20530-0001

     Via electron ic subrn ission

     To Whom         Tt N,4av Conce   rn:

            On November 7, 201 8, Judicial Watch, Inc. flled suit for information that sought
     pursuant to the Freedom of Information Act ("FOIA"). namely the following:

           (I)   Any and all records related to any investigations or preliminary investigations
                 involving former congressional [T support staIl'ers Abid Awan, lmlan Awan,
                 Jamal A wan, and Hina R. Alvi. As part ofthis request, searches should ofrecords
                 I sic] should include, but not be limited to. the FBI automated indices. its older
                 manual indices, and its E,lectronic Surveillance (EL SUR) Data Management
                 System (EDMS), as well as cross-referenced files.

           (2) Any and all records of communication sent to or fiom FBI employees, officials or
               contractors involving the subjects in bullet item l.

     See .ludicial l|/atch, Inc. v. U.S. Department o.fJustice. Case No. l:18-cv-02563
     (D.D.C.). As permitted by FOIA, and on behalf of the Transparency Project, I request the
     opportunity to view the same information, to include any information already provided to
     Judic ial Watch.

             The Transparency Project is a nonprofit Texas corporation and intends to use all
     ofthe information requested above to educate the public about govemment misconduct,
     therefbre I request a waiver ofany fees. Ifcharges will apply, please let rne know the
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 25 of 30 PageID #: 163




     approximate amount ofsuch charges in advance. I can be reached by email at
     tyclevenger(4)yahoo.com if you need additional information.

            S   incerely,




            Ty Clevenger
            Executive Director
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 26 of 30 PageID #: 164




               Exhibit G
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 27 of 30 PageID #: 165




   From:               CRI\4 FOIA (CRNI)
   Tor                tvclevenoer@vahoo.com
   Subject:           FOL6y'PA Final Response CRM-30r229808
   Date:              Tuesday, August 25, 2020 12:43:00 PM
   Attachments:       301229808 Final Resoonse Letter.odf




   Dear Mr. Clevenger:

                                          Office's response to your request. Ifyou have any
         PIease see the attached, which is this
   questions, please contact the FOIA/PA Unit at 202-616-0307 for further assistance.

   'l-hank you,


   FOIA/PA Unit
   Criminal Division
   U.S. Department of Justice
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 28 of 30 PageID #: 166




               Exhibit H
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 29 of 30 PageID #: 167


                                                        U.S. Department of Justice

                                                        Criminal Division



  Olfice of EnJbrcenenr Operations                       Washington, D.C. 20530




  VIA Electronic Mail                                    August 25, 2020

  Mr. Ty Clevenger
  The Transparency Project.
  Post Office Box 20753
  Ilrooklyn, NY I 1202
  tyclevenqer@vahoo.com                                 Request No. CRM-301 229808

  [)car Mr. Clevcnger

         This responds to your Freedom of Information Act request dated June 11, 2020, and
  received in this Office on June I l, 2020 lor a copy of records sought in Judicial Watch. Inc. v.
  U.S. Department of Justice. No. 1 : 1 8-cv-02563 (D.D.C.).

         Please be advised that Criminal Division personnel searched the section most likely 10
  maintain records and no responsive records subject to the FOIA were located. The Criminal
  Division has not processed any records in rclation to the above referenced litigation.

          For your information, Congress excluded three discrete categories of law enforcement
  and national security records tiom the requirements ofthe FOIA. See 5 U.S.C. d 552(c). This
  response is limited to those records that are subject to the requirements of the FOIA.'I'his is a
  standard notification that is given to all requesters and should not be taken as an indication that
  excluded records do, or do not. exist.

          You may contact our I]OIA Public Liaison at the (202) 616-0307 for any futher
  assistance and to discuss any aspect of your request. Additionally, you may contact the Office of
  Govemment Information Services (OGIS) at the National Archives and Records Adrninistration
  to inquire about the FOIA mediation services they offer. The contact information lbr OGIS is as
  fbllows: Offlce of Government Information Seruices, National Archives and Records
  Administration, Room 25 i0. 8601 Adelphi Road, College Park, Maryland 20740-6001. e-mail at
  ogis@nara.gov; telephone at202-741-5770: toll free at l-877-684-6448: or facsimile at202-741-
  57 69.


           If you are not satisfied with the Criminal Division's determination in response to this
  request, you may administratively appeal by writing to the Director, Office of Information Policy
  (OlP). United States Department of Justice.44l G Street. NW. 6th Floor. Washingron. D.C.
  20530, or you may submit an appeal through OIP's FOIA STAR portal by creating an account ol.t
  the following website: https://foiastar.doj.gov. Your appeal must be postmarked or electronically
  transmitted within 90 days ofthe date ofmy response to your request. lf you submit your appeal
Case 4:20-cv-00467-SDJ Document 19-1 Filed 01/07/21 Page 30 of 30 PageID #: 168


                                                 2


  by mail, both the letter and the envelope should be clearly marked "Freedom of lnformation Act
  Appeal."

                                                     Sincerely,



                                                     Amanda Marchand Jones
                                                     Chief
                                                     FOIA/PA Unit
